Dismissed and Memorandum Opinion filed March 5, 2009







Dismissed
and Memorandum Opinion filed March 5, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-01137-CV
____________
 
DONNA M. RILEY, Appellant
 
V.
 
CRESCENT CITY APARTMENTS, Appellee
 

 
On Appeal from County Civil Court
at Law No. 2
Harris County, Texas
Trial Court Cause No.
927877
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed November 24, 2008.  No clerk=s record has been filed.  The clerk
responsible for preparing the record in this appeal informed the court
appellant did not make arrangements to pay for the record.  




On
February 2, 2009, notification was transmitted to all parties of the Court's
intent to dismiss the appeal for want of prosecution unless, within fifteen
days, appellant paid or made arrangements to pay for the record and provided
this court with proof of payment.  See Tex.
R. App. P. 37.3(b).
Appellant
has not provided this court with proof of payment for the record. Accordingly,
the appeal is ordered dismissed.
 
 
PER CURIAM
 
 
 
Panel consists of Justices Frost, Brown, and Boyce.